Exhibit 10.2 Marten Transport, Ltd. 2013 Non-Employee Director Compensation Summary On May 3, 2013, our Compensation Committee also approved the following fee schedule for non-employee directors for fiscal year 2013, effective May 3, 2013, which remains unchanged from fiscal year 2012: Annual Board Retainer $ $ Lead Director 5,000 5,000 Audit Committee chair 15,000 15,000 Compensation Committee chair Nominating/Corporate Governance Committee chair The company generally pays non-employee directors a fee of $1,250 for each Board meeting attended, $750 for each committee meeting attended, and reimburses them for out-of-pocket expenses of attending meetings. Pursuant to the non-employee director option program adopted on March 1, 2006, each non-employee director will also receive an automatic grant of an option to purchase 2,750 shares of common stock annually upon re-election to the Board by the stockholders. These options will be issued at a per share exercise price equal to the fair market value of one share of common stock on the grant date and expire ten years from the grant date.
